Name: 81/384/EEC: Commission Decision of 2 April 1981 authorizing Ireland not to apply Community treatment to babies'garments and girls'garments originating in the Philippines (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-06-06

 Avis juridique important|31981D038481/384/EEC: Commission Decision of 2 April 1981 authorizing Ireland not to apply Community treatment to babies'garments and girls'garments originating in the Philippines (Only the English text is authentic) Official Journal L 149 , 06/06/1981 P. 0039 - 0040****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . ( 2 ) OJ NO L 347 , 31 . 12 . 1979 , P . 1 . COMMISSION DECISION OF 2 APRIL 1981 AUTHORIZING IRELAND NOT TO APPLY COMMUNITY TREATMENT TO BABIES ' GARMENTS AND GIRLS ' GARMENTS ORIGINATING IN THE PHILIPPINES ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/384/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS , ON 23 MARCH 1981 , A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE IRISH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO BABIES ' GARMENTS AND GIRLS ' GARMFNGHQIN SUBHEADING EX 61.02 A AND EX 61.04 A OF THE COMMON CUSTOMS TARIFF ( CATEGORY 80 ), ORIGINATING IN THE PHILIPPINES AND IN FREE CIRCULATION IN THE OTHER MXRATES ; WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN THE PHILIPPINES IS COVERED BY AN AGREEMENT NEGOTIATED BETWEEN THE COMMUNITY AND THAT COUNTRY ; WHEREAS UNDER THAT AGREEMENT THE PHILIPPINES HAVE UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT THEIR EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY WITHIN CERTAIN CEILINGS ; WHEREAS IN ORDER TO IMPLEMENT THAT AGREEMENT AND TAKE ACCOUNT OF ITS CHARACTERISTICS THE COUNCIL ADOPTED REGULATION ( EEC ) NO 3063/79 ( 2 ) INTRODUCING SPECIFIC COMMON RULES FOR IMPORTS OF CERTAIN TEXTILE PRODUCTS ; WHEREAS THE DIFFERENCES IN MARKET CONDITIONS WITHIN THE COMMUNITY AND THE PARTICULAR SENSITIVITY OF THIS BRANCH OF COMMUNITY INDUSTRY HAVE BEEN TAKEN INTO ACCOUNT IN ALLOCATING THE ABOVEMENTIONED COMMUNITY CEILING BETWEEN THE MEMBER STATES ; WHEREAS , FOR THIS REASON , DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE BROUGHT ABOUT GRADUALLY ; WHEREAS THESE DISPARITIES IN THE COMMERCIAL POLICY MEASURES APPLIED BY THE MEMBER STATES HAVE RESULTED IN DEFLECTIONS OF TRADE , IN THAT SINCE 1 JANUARY 1981 IRELAND HAS ADMITTED THE PRODUCTS IN QUESTION IN FREE CIRCULATION ORIGINATING IN THE SAID THIRD COUNTRY WHICH AMOUNT APPROXIMATELY TO 44 % OF THE DIRECT QUOTA ; WHEREAS , WITH REGARD TO THE SITUATION OF THE INDUSTRY CONCERNED , THE INFORMATION RECEIVED BY THE COMMISSION INDICATES THAT TOTAL IMPORTS OF THE PRODUCTS IN QUESTION ORIGINATING IN THIRD COUNTRIES HAVE INCREASED FROM 29 TONNES IN 1978 TO 71 TONNES IN 1979 AND TO 105 TONNES IN THE FIRST 11 MONTHS OF 1980 ; WHEREAS THE MARKET SHARE TAKEN BY THOSE IMPORTS HAS RISEN FROM 14 % IN 1978 TO 26 % IN 1979 ; WHEREAS THE PRICES OF THE PRODUCTS IN QUESTION , ORIGINATING IN THE PHILIPPINES , ARE CONSIDERABLY BELOW THE PRICES OF LIKE PRODUCTS MANUFACTURED IN IRELAND ; WHEREAS OUTPUT OF LIKE PRODUCTS IN IRELAND HAS FALLEN FROM 117 TONNES IN 1979 TO 108 TONNES IN 1980 ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY ADMITTED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND JEOPARDIZE THE AIMS OF THE ABOVEMENTIONED COMMERCIAL POLICY MEASURES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 IRELAND IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN THE PHILIPPINES AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER THE DATE OF ADOPTION OF THIS DECISION : // // CCT HEADING NO // DESCRIPTION // // EX 61.02 A AND EX 61.04 A ( NIMEXE CODES 61.02-01 , 03 61.04-01 , 09 ( CATEGORY 80 ) // BABIES ' GARMENTS , GIRLS ' GARMENTS UP TO AND INCLUDING COMMERCIAL SIZE 86 , BABIES ' WOVEN GARMENTS OF WOOL , OF COTTON OR OF MAN-MADE TEXTILE FIBRES // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 31 JULY 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 2 APRIL 1981 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT